COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  ROBERT CROYSDILL,                                            No. 08-21-00191-CV
                                                  §
                       Appellant,                                Appeal from the
                                                  §
  v.                                                        County Court at Law No. 6
                                                  §
  OLD REPUBLIC INSURANCE                                     of El Paso County, Texas
  COMPANY,                                        §
                                                               (TC# 2013DCV1136)
                         Appellee.                §

                                         O R D E R

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until November 1, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Shelly W. Rivas, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before November 1, 2022.

       IT IS SO ORDERED this 11th day of October, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.